Exhibit 10.10
AMENDED AND RESTATED LICENSE AGREEMENT
This Amendment and Restated License Agreement (“Agreement”), effective as of
April 28, 2010 (the “Effective Date”), is made by and between Vanahab Health
Diagnostics, LLC, a Nevada limited liability company, having an office at 4215
Fashion Square Boulevard, Suite 3, Saginaw, Michigan 48603 (hereinafter
“Licensor”) and NxOpinion LLC, a Nevada limited liability company, having its
principal place of business at 4215 Fashion Square Boulevard, Suite 3, Saginaw,
Michigan 48603 (hereinafter “Licensee”).
RECITALS
Whereas, Licensee currently licenses The Robertson Medical Decision Support
System (with certain restrictions including Field of Use restrictions) from
Vanahab LLC, a Nevada limited liability company and the Parent of Licensor
(“Vanahab”), under a License Agreement dated May 1, 2006 and as amended by the
License Amendment dated October 1, 2006 (hereinafter the “Existing License
Agreement”).
Whereas, Vanahab, an Affiliate of Licensor, also provides an exclusive license
to similar technology, labeled an “Occurrence System” to Robertson Research
Institute (RRI), a Colorado nonprofit corporation, and a public charity as
defined in section 501(c)(3) of the Internal Revenue Code and InfoDx, a Colorado
nonprofit corporation, and a public charity as defined in section 501(c)(3) of
the Internal Revenue Code in a license agreement dated May 1, 2006 (the “RRI
License”).
Whereas, Licensor and Licensee desire to replace the Existing License Agreement
with this Agreement, as well as the Existing RRI License in order to clarify and
restate the scope of the license granted under the Existing License Agreement,
and to more specifically define the rights licensed to each of RRI & Licensee.
Whereas, Licensor and Licensee desire to remove field of use of restrictions in
the Existing License Agreement, clarify exclusive use between RRI and Licensee
and expand the use of occurrence and rules based engines.
Now, therefore, in consideration of the mutual covenants and agreements herein
set forth, the parties agree as follows:

1.  
DEFINITIONS

  1.1  
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls another Person, is controlled by a Person, or is under
common control with another Person, where “control” means the power and ability
to direct the management and policies of the controlled Person through ownership
or by voting right, contract, or other means. For purposes of this Agreement,
Licensor and Licensee shall not be considered Affiliates, and RRI and InfoDx
shall not be considered Affiliates of Licensor or Licensee.

 

 



--------------------------------------------------------------------------------



 



  1.2  
“Agreement” means this license agreement (inclusive of its Exhibits and
Schedules), as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

  1.3  
“Consent” means any consent, approval, permit, waiver, ruling, exemption or
acknowledgement from any Person which is provided for or required pursuant to
the terms of this Agreement.

  1.4  
“Technical Information”, as used herein, means the data, designs, files,
records, processes, trade secrets, business, manufacturing or sales information,
know-how, and any other information related to the Database or Proprietary
Software which Licensee obtains from Licensor as well as any and all of such
information Licensee obtains as a result of Technical Assistance to Licensee.

  1.5  
“Database” shall mean any database used by the Proprietary Software, including
but not limited to, NxOpinion Knowledge Management Database.

  1.6  
“Licensed Software” means all software of which the Licensor or a Licensor
Affiliate is a licensee or has licensee rights including the right to license
such software, grant sublicenses, or grant the right to grant sublicenses,
without having to make any payments to any third party.

  1.7  
“Proprietary Information” of a Party means any item of information, including
but not limited to, business information, Technical Information, the source code
of the Proprietary Software, Improvements, and the Database, including the
methodology, relationships, algorithms, associations, and underlying data of the
Database (excluding any data output by the Proprietary Software from the
Database when the Proprietary Software is used as intended by Customers)
disclosed by that Party (or its Affiliates) to the other Party (or its
Affiliates), or learned during the course of the Existing License Agreement or
the License Agreement dated May 25, 2005 and as amended, between Vanahab and
Licensee, or during the course of this Agreement, and that which the Parties
consider proprietary and/or confidential or was treated as confidential or
proprietary by Vanahab and Licensee whether in writing, orally, visually, or by
demonstration. However, Proprietary Information does not include information
that: (i) is now or subsequently becomes public through no fault or breach of
confidentiality obligation by the recipient; (ii) is rightfully obtained by the
recipient without an obligation of confidentiality; or (iii) is developed by the
recipient independently and without reference to any Proprietary Information of
the discloser.

 

2



--------------------------------------------------------------------------------



 



  1.8  
“License” means the license rights granted by Licensor to Licensee in Article 2.

  1.9  
“Improvements”, as used herein, means any modification, corrections,
adaptations, alterations, translations, updates, upgrades, new version and
releases, enhancements, improvements, revisions, replacements or other
derivative works, whether or not patentable or copyrightable, of the Technical
Information, Proprietary Software, or Database.

  1.10  
“Intellectual Property Rights” means all, now known or hereafter known, tangible
and intangible (a) rights associated with works of authorship, including but not
limited to copyrights and copyrightable material; (b) trademark and trade name
rights and similar rights; (c) trade secret rights and know-how; (d) patents,
patents pending, provisional patents, designs, algorithms, and other industrial
property rights; (e) rights to Technical Information, Improvements, Database, or
Proprietary Software; (f) all other intellectual and industrial property rights,
whether arising by operation of law, contract, license, or otherwise; (g) all
registrations, applications, renewals, extensions, continuations in part,
divisions, or reissues hereof now or hereafter in force (including any rights in
any of the foregoing); and (h) all rights therein to any Proprietary Information
owned or controlled by Licensor or any Licensor Affiliate.

  1.11  
“Customer(s)”, as used herein, means any and all customers of Licensee,
specified on Schedule A.

  1.12  
“Party” when used in the singular means Licensor or Licensee and when used in
the plural means Licensor and Licensee.

  1.13  
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated association, trust, estate, or other type of entity.

  1.14  
“Proprietary Software” means software (including all source code and object
code) owned by the Licensor, (including, but not limited to NxOpinion (an
inference engine), NxKm (NxOpinion Knowledge Management System and decision
support database)), including applications and all related programming files,
including, but not limited to: HTML files, template files, configuration files,
Windows Services, C# files, Java files, Javascript files, XML files, graphics
files, data files, database designs, prototypes, technology, diagnostic
routines, control software, scripts and programs, whether compiled or
uncompiled, paper-based or electronic, both in object code and source code form;
as well as all customization, documentation and any other materials developed by
Licensee, Licensor, and RRI, and/or its employees, associates, suppliers,
third-party agents, consultants, or advisors in existence at the date of this
Agreement or in pursuance of this Agreement.

 

3



--------------------------------------------------------------------------------



 



  1.15  
“Proprietary Data” means data (including new populations) entered into the
Proprietary Software or Database, by a Party, an Affiliate, or as a result of an
agreement between a Party (or an Affiliate) and a third party, but does not
include any Proprietary Software, the Database and any Intellectual Property
Rights.

  1.16  
“Technical Assistance” shall mean any assistance provided by Licensor, RRI or
Robertson Institute (“RI”) to Licensee and related, directly or indirectly, to
the Technical Information, Proprietary Software, Database or Improvements.

  1.17  
“Trademarks” means all trademarks or service marks, including the goodwill
attaching to such marks, and all trade-dress, logos, slogans, and brand names,
owned or controlled by Licensor.

2.  
LICENSE GRANT

  2.1  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts, a nonexclusive, perpetual, worldwide, royalty free,
and paid-up, license, with the right to grant sublicenses to any Customer, to
use the Technical Information and to copy, modify, display and create derivative
works of any copyrighted or copyrightable portions of the Technical Information,
solely for Licensee’s use with the Customers.

  2.2  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts, a nonexclusive, perpetual, worldwide, royalty free,
and paid-up, license, to use the Technical Information and to copy, modify, and
create derivative works of any copyrighted or copyrightable portions of the
Technical Information.

  2.3  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts a nonexclusive perpetual, worldwide, royalty free,
and paid-up license, to copy, possess, use, modify, and create derivative works
of the Proprietary Software and Improvements of the Proprietary Software.

  2.4  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts a nonexclusive, perpetual, worldwide, royalty free,
and paid-up license, with the right to grant sublicenses to any Customer
(including the right for the Customer to grant limited end-user license
agreements to third parties, the terms and conditions of such end-user license
agreements being pre-approved in writing by Licensor), to use the Proprietary
Software and Improvements of the Proprietary Software. The rights of Licensee to
grant sublicenses under this Section 2.3 are subject to the Licensor meeting the
requirements of Section 4.11.

 

4



--------------------------------------------------------------------------------



 



  2.5  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts a nonexclusive perpetual, worldwide, royalty free,
and paid-up license, with the right to grant sublicenses to any Customer
(including the right for the Customer to grant limited end-user license
agreements to third parties, the terms and conditions of such end-user license
agreements being pre-approved in writing by Licensor), to use the Database and
upload data to the Database. The rights of Licensee to grant sublicenses under
this Section 2.3 are subject to the Licensor meeting the requirements of
Section 4.11.

  2.6  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts a nonexclusive perpetual, worldwide, royalty free,
and paid-up license to copy, possess, use, modify, create derivative works, and
add new populations to the Database.

  2.7  
Subject to the terms and conditions of this Agreement, Licensor hereby grants
and Licensee hereby accepts a nonexclusive perpetual, royalty-free, paid up
worldwide license to use the Trademarks with the Proprietary Software, Technical
Information, Improvements, Database, and Technical Assistance.

  2.8  
With the exception of RRI and InfoDx, Licensor shall not license the Technical
Information, Proprietary Software, and Improvements to any third party without
written consent of Licensee.

  2.9  
Licensor understands and agrees that Robertson Technologies Licensing LLC, a
Nevada limited liability company, having a place of business at 4215 Fashion
Square Boulevard, Suite 3, Saginaw, Michigan 48603, USA, (“RTL”) may act as a
limited intermediary and a special purpose entity between the Customers and
Licensee. To the extent necessary for RTL to perform its role as a special
purpose entity and a limited intermediary under this Section 2.9, Licensor
hereby agrees that RTL may exercise the rights of Licensee under Sections 2.1,
2.4 and 2.5, subject to the terms and conditions of Articles 3, 4, and 6-10 of
this Agreement and solely on behalf of Licensee and solely with the Customers,
sign license agreements with Customers and grant rights to Customers to grant
sublicenses, as if Licensee were performing such actions.

3.  
OWNERSHIP

  3.1  
Licensor retains, and Licensee hereby acknowledges that Licensor retains, all
right, title and interest in and to the Technical Information, Intellectual
Property Rights, Proprietary Software, Database, Trademarks, Proprietary
Information and Improvements, and to the extent that Improvements or
Intellectual Property Rights were developed by or on behalf of Licensee,
Licensee shall assign and hereby does assign all right, title and interest in
and to the Improvements or Intellectual Property Rights. Licensee shall execute
any and all documents deemed necessary or appropriate by the Licensor to
accomplish the assignments of the Improvements and Intellectual Property Rights
as contemplated by this Section 3.1. Further, Licensee will cooperate with the
Licensor to achieve assignment of such Improvements or Intellectual Property
Rights, and will aid in any application or registration and protection of such
Improvements or Intellectual Property Rights, at the expense of the Licensor.
Further, Licensee will timely notify the Licensor of any such Improvements or
Intellectual Property Rights, and copies of the Improvements or Intellectual
Property Rights shall be timely provided to the Licensor, on appropriate media.

 

5



--------------------------------------------------------------------------------



 



  3.2  
Licensee hereby acknowledges that nothing in this Agreement grants to Licensee
any ownership or other interest in and to the Technical Information,
Intellectual Property Rights, Proprietary Software, Database, Proprietary
Information and Improvements of Licensor, except for the Licenses granted in
Article 2.

  3.3  
Licensee shall be free to create, develop or use trademarks, other than the
Trademarks, for use with the Technical Information, Database, and Proprietary
Software, and Licensor hereby agrees that nothing in this Agreement grants
Licensor any ownership or other interest in such trademarks.

  3.4  
Each Party understands and agrees that the other Party (and Affiliates) may sign
agreements with third parties to add Proprietary Data to the Databases and to
the extent allowable under such agreements, such other Party shall own any and
all rights in such added Proprietary Data (including but not limited to
conclusions, reports, interpretations, inferences and other data produced from
or as a result of such Proprietary Data). Each Party further understands and
agrees that it has no right in the Proprietary Data of the other Party, unless
otherwise agreed to in writing by the Parties. Notwithstanding the foregoing,
Licensee understands and agrees that under Section 2.8 Licensor may be entering
into license agreement with other parties from time-to-time, who may in turn be
entering into agreements with third parties that result in Proprietary Data
being added to the database and Licensee shall not have any right or interest in
the Proprietary Data of such other parties.

4.  
CONFIDENTIALITY

  4.1  
Except in connection with Licensee’s enjoyment of the License, Licensee shall
not use or disclose to third parties Licensor’s Proprietary Information.

  4.2  
Licensee will use reasonable care to protect the secrecy of Licensor’s
Proprietary Information, including implementing within sixty (60) days from the
Effective Date of this Agreement trade secret policies and procedures acceptable
to Licensor.

  4.3  
Licensee will maintain Licensor’s Proprietary Information in a secure
environment at the Licensee’s place of business and use appropriate physical and
computer security measures.

  4.4  
Licensee will limit access to Licensor’s Proprietary Information to those of its
employees and agents who reasonably require access for the purposes of
performing and enjoying the benefits of this Agreement and the Licenses granted
in this Agreement, and Licensee will inform any such employee or agent of the
confidentiality obligations in this Article 4.

 

6



--------------------------------------------------------------------------------



 



  4.5  
Licensee will require all non-employee agents, contractors and consultants to
execute a secrecy agreement no less protective of the Licensor’s Proprietary
Information than the obligations of this Article 4.

  4.6  
Licensee may disclose Proprietary Information to the extent required by law.
However, the Licensee will give the Licensor prompt notice to allow the Licensor
a reasonable opportunity to obtain a protective order.

  4.7  
Licensee acknowledges that (i) the restraints imposed upon it pursuant to this
paragraph are no greater than is reasonably necessary to preserve and protect
the legitimate business interest of Licensor; (ii) said restraints will not
impose an undue hardship upon it; and (iii) any violation or threatened
violation of the restraints will irreparably injure Licensor. Accordingly,
Licensor may, in addition to pursuing its other remedies, obtain such equitable
and injunctive relief (including, but not limited to, preliminary and permanent
injunctions) from the Oakland County, Michigan, Circuit Court, which the parties
expressly select as the venue for such action, as may be necessary to enjoin any
violation of the restraints. No bond or other security shall be required to
obtain such relief.

  4.8  
Licensor hereby agrees that any license agreement with RRI will include similar
obligations of confidentiality as imposed on Licensee in this Article 4.

  4.9  
Licensee and Licensor shall use, at a minimum, reasonably industry practices to
ensure the confidentiality and trade secret status of the source code of the
Proprietary Software.

  4.10  
The provisions of this Article 4 shall survive the termination of this Agreement
in perpetuity. The parties agree that this period is reasonable in order to
protect the proprietary interests of Licensor and Licensee.

  4.11  
Any time Licensee makes a sublicense permitted under this Agreement, Licensee
will cause the sublicensee to execute a non-disclosure agreement no less
protective of Licensor’s Proprietary Information than the obligations of this
Article 4, unless such sublicense is only for the use of the executable code of
Proprietary Software under a software license agreement previously approved by
Licensor, and/or use of the Database through the Proprietary Software, under a
database license, whether included in such software license agreement or a
separate database license agreement, previously approved by the Licensor. Within
a reasonable time of a market ready product using the Proprietary Software and
before market launch of the Proprietary Software, Licensee shall submit a
license agreement, consistent with the terms and conditions of this Agreement,
for approval by Licensor, and such approval by Licensor shall not be
unreasonably withheld.

 

7



--------------------------------------------------------------------------------



 



5.  
DELIVERY

  5.1  
Licensee agrees and acknowledges that Licensor’s Affiliate has previously
provided all necessary information, including the Technical Information,
Proprietary Software, Database, and Licensed Software that are licensed under
Article 2 of this Agreement.

  5.2  
Licensee acknowledges and agrees that Licensor will be entering into a similar
license agreement with RRI. Licensor shall, within sixty (60) days of Licensor
receiving Improvements from RRI under such license agreement, provide such
Improvements to NxOpinion, subject to any restrictions on RRI by third parties.
Licensee acknowledges and agrees that Licensor may be also obligated in the
license agreement with RRI to provide Improvements developed by or on behalf of
Licensee to RRI under the terms and conditions similar to this Section 5.2.

6.  
TERM AND TERMINATION

  6.1  
The term of this Agreement (including all rights and Licenses granted herein)
shall commence as of the Effective Date and shall continue in perpetuity unless
earlier terminated in accordance with Sections 6.2-6.3 of this Agreement.

  6.2  
This Agreement may be terminated by Licensor in the event that: (1) Licensee
fails to cure a material breach of this License within ninety (90) days after
written demand by Licensor notifying Licensee of the nature of the material
breach and demand that it be cured; or (2) Licensee: (a) is adjudged bankrupt;
(b) becomes insolvent; (c) makes a general assignment for the benefit of
creditors; (d) has a receiver or trustee appointed for the benefit of its
creditors; (e) files a voluntary petition in bankruptcy; (f) initiates
reorganization proceedings or takes any step toward liquidation; (g) loses or
has expropriated substantially all of its assets related to the Proprietary
Software, Technical Information, Improvements, Database, and Trademarks; and
(h) if control or ownership of Licensee is in any manner transferred; provided,
however, the Licensee may assign any of its rights and obligations hereunder to
any Affiliate.

  6.3  
This Agreement may be terminated by mutual agreement of the Parties at any time
during the Term.

  6.4  
Upon the termination of the License and rights granted herein under Sections
6.2-6.3 of this Agreement, Licensee shall discontinue all effected use and
effected rights granted in Article 2.

 

8



--------------------------------------------------------------------------------



 



  6.5  
In the event the Licensor offers to sell, transfer or assign the Technical
Information, Trademarks, Proprietary Software and Improvements to any third
party or receive an offer to purchase the Technical Information, Trademarks,
Proprietary Software and Improvements from any third party which the Licensor
desires to accept (either of which type of offer being herein referred to as a
“Third Party Offer”), the Licensee shall have a right of first refusal to
purchase the Technical Information, Trademarks, Proprietary Software and
Improvements on the same terms and conditions as that contained in the Third
Party Offer. The Licensor shall promptly provide the Licensee with a written
notice of any Third Party Offer, which notice shall include the exact terms and
conditions of the Third Party Offer. Licensee shall have twenty-one (21) days
from its receipt of such notice in which to provide the Licensor with written
notice of the Licensee’s desire to exercise its right of first refusal on the
same terms and conditions as contained in the Third Party Offer. If the Licensee
elects to exercise its right of first refusal, the closing on the sale and
purchase shall occur within thirty (30) days of the Licensee’s notice to the
Licensor, unless otherwise provided in the Third Party Offer. If the Licensee
does not provide written notice of its election to exercise its right of first
refusal within twenty-one (21) days of its receipt of the Licensor’s notice as
provided in this section, the Licensor shall be free to proceed with the sale,
transfer or assignment of the Technical Information, Trademarks, Proprietary
Software and Improvements to the third party in accordance with the terms and
conditions of the Third Party Offer. The first refusal rights set forth in this
section shall not apply, however, to any sale, transfer or assignment of the
Technical Information, Trademarks, Proprietary Software and Improvements by the
Licensor to any member, trustee or beneficiary of a Licensor or to any family
members (spouses, children, parents or siblings) of such members, trustees, or
beneficiaries, or to any trust of which a member, trustee or beneficiary of a
Licensor, or a family member thereof, is himself or herself a beneficiary, or to
any legal entities controlled by, controlling, or in common control with the
Licensor. In addition, the first refusal rights set forth in this section shall
not apply in the event the Licensee is in breach of this Agreement.

7.  
WARRANTIES AND REPRESENTATIONS

  7.1  
Except as otherwise provided in this Article 7, no warranty, representation,
promise, or guarantee, either express or implied, statutory or otherwise, is
made with respect to the Technical Information, Proprietary Software, Licensed
Software, Trademarks and Improvements, including but not limited to its
accuracy, reliability, registerability on the Copyright Registry, Licensor’s
ownership of, right to grant license in, or interest in any portion or all of
the Technical Information, Proprietary Software, Licensed Software, Trademarks
and Improvements. The Technical Information, Proprietary Software, Licensed
Software, Trademarks and Improvements are provided “As Is” without any warranty
of merchantability, noninfringement or fitness for a particular purpose.

  7.2  
EXCEPT FOR ANY EXPRESS WARRANTIES SET FORTH HEREIN, THE PARTIES MAKE NO OTHER,
AND HEREBY DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT.

 

9



--------------------------------------------------------------------------------



 



  7.3  
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.

  7.4  
The Licensor agrees that during the term of this Agreement, and subject to the
condition that the Licensor has not exercised their option to terminate the
License granted to the Licensee pursuant to the option to terminate set forth in
Section 6.6, the Licensor shall refrain from competing with the Licensee with
respect to the Technical Information, Proprietary Software, Trademarks and
Improvements, subject to the condition that the Licensee is not in breach of
this Agreement.

  7.5  
Licensor shall have no obligation to any Customers of Licensee and any
maintenance and support services provided to Customers in relation to the
Proprietary Software shall be provided by Licensee.

  7.6  
To the best of Licensor’s knowledge, the disclosure of the Proprietary
Information by Licensor to Licensee, the grant of the License by Licensor to
Licensee will not violate the intellectual property or other rights of any third
party.

  7.7  
The Licensor and the Licensee agree to notify each other, if the notifying Party
becomes aware of any actual or potential infringement of any proprietary rights
associated with the Technical Information, Database, Proprietary Software,
Licensed Software, Trademarks and Improvements, including misappropriation or
misuse of trade secrets embodied within the Technical Information, Database,
Proprietary Software, and Improvements.

  7.8  
In the event that after a reasonable time after notice is given under Section
7.7 there is not pending a suit by Licensor against an infringer of the
Technical Information, Proprietary Software, Licensed Software, Database,
Trademarks and Improvements, or against a third party who misappropriated or
misused trade secrets embodied with the Technical Information, Database,
Proprietary Software and Improvements, and if: (a) Licensee requests Licensor in
writing that suit be brought against such person, concern, or third party
because of such infringement; and (b) Licensor fails to bring such suit to
obtain discontinuance of such infringement, misappropriation or misuse within
ninety (90) days after receipt of Licensee’s request under this Section 7.8,
then, in such case, Licensee will have the right to file suit against an
infringer, or third party who misappropriated or misused trade secrets in the
name of Licensor and at Licensee’s expense and for Licensee’s benefit. Licensor
consents to be a party and to cooperate with Licensee in any such suit brought
by Licensee pursuant to this Section 7.8.

 

10



--------------------------------------------------------------------------------



 



  7.9  
Licensor shall as a matter of course approve all requests to add Persons as
Customers to Schedule A of this Agreement within thirty (30) days, for which a
viable business opportunity exists, so long as (1) the Person being added as the
Customer has not dictated the use of the nonprofit status of RRI, (2) the
Licensor is not previously limited by an agreement in writing that would
preclude the addition of such Person as a Customer, and (3) such addition would
not jeopardize the nonprofit 501(c)(3) status of RRI. Notwithstanding the
foregoing, (1) to the extent that no written agreement is signed between the
Customer and Licensee within one year of approval by Licensor, or (2) no revenue
is received for a consecutive two year period for a Customer on Schedule A, then
such Person shall be automatically removed from Schedule A.

  7.10  
To the extent a Person is added to Schedule A to become a Customer, and such
Customer has an existing or previous business relationship with RRI or to the
extent that a Customer requests to use the nonprofit 501(c)(3) status of RRI,
Licensee shall grant and hereby does grant a nonexclusive, perpetual, royalty
free, worldwide, non-transferable license, with the right to grant sublicense,
to use the Technical Information and to copy, modify, display, and create
derivative works of any copyrighted portions of the Technical Information,
solely with the Customer having such business relationship with RRI.

8.  
TRADEMARKS

  8.1  
Licensee shall comply with such standards and instructions as Licensor may
establish from time to time with respect to the style, appearance and manner of
use of the Trademarks.

  8.2  
In accordance with Licensor’s instructions, Licensee shall cease or modify any
use of the Trademarks that Licensor deems not to be in compliance with the
applicable standards or instructions.

  8.3  
Licensee recognizes the great value of the goodwill associated with the
Trademarks and acknowledges that the Trademarks and all the rights therein, as
well as the goodwill attached thereto, inure to the benefit of, and belong
exclusively to, Licensor. Licensee shall at all times recognize the validity of
the Trademarks and Licensor’s rights and title therein. Licensee shall not,
during the term of this Agreement or thereafter, attack, impair or put in issue
the title or any rights of Licensor in and to the Trademarks or attack the
validity of the License granted herein.

 

11



--------------------------------------------------------------------------------



 



9.  
ROYALTY

  9.1  
In consideration of the license rights granted by Licensor to Licensee
hereunder, Licensee shall pay to Licensor a royalty fee of US$10,000 annually,
payable in quarterly installments of US$2,500, on a pro rata basis according to
the ratio of the number of days during the year this Agreement is in force to
the total number of days in a year (365 days). Licensor and Licensee acknowledge
that at a mutually agreed upon time this annual royalty fee may be adjusted as
mutually agreed to by the Parties.

  9.2  
All royalty fee payments shall be payable within thirty (30) days after the last
day of the applicable quarter or such reasonable time period as Licensor may
from time to time determine at its discretion. The royalty fee will be payable
in the currency and manner the parties may from time to time mutually agree.

  9.3  
The royalty fee in Section 9.1 may be satisfied in whole, as mutually agreed by
the Parties, by providing annual services by the Licensee to the Licensor, in
particular by the Licensee providing research and development services for the
Licensor.

10.  
MISCELLANEOUS

  10.1  
The Licensor and Licensee shall cooperate to promptly develop a Disaster
Recovery Plan (“DRP”) with regard to the Proprietary Software and Database. At a
minimum, Licensor shall provide the following: (a) two (2) or more backup copies
of all Proprietary Software and Database located on separate servers; and (b) at
least one (1) copy of all Proprietary Software and Database, with source codes
retained on disk or tape and maintained in a locked room or vault or other
mutually agreed upon secure storage space.

  10.2  
Neither this Agreement nor any rights hereunder may be assigned or otherwise
transferred by the Licensee, in whole or in part, whether voluntary or by
operation of law, including any merger or consolidation, without the prior
written consent of the Licensor, such consent not being unreasonably withheld.

  10.3  
All notices or reports permitted or required under this Agreement shall be in
writing and shall be forwarded by personal delivery, telegram, facsimile, or by
certified or registered mail, return receipt requested, and shall be deemed
given upon personal delivery, five (5) days after deposit in the mail, or upon
acknowledgment of receipt of electronic transmission.

  10.4  
This Agreement shall be governed by, construed and enforced in accordance with,
the laws of the State of Michigan, without regard to the conflicts of laws
principles of such state. Any suit to enforce any provision of this Agreement,
or arising out of or based upon this Agreement, shall be brought only in federal
courts located in Eastern District of Michigan or state courts located in
Oakland County, Michigan. Each Party hereby agrees that such courts shall have
in personam jurisdiction and venue with respect to such Party, and each Party
hereby submits to the in personam jurisdiction and venue of such courts.

 

12



--------------------------------------------------------------------------------



 



  10.5  
If any provision of this Agreement shall be unlawful, void, or unenforceable,
then that provision notwithstanding, this Agreement shall not render this
Agreement unenforceable, or invalid as a whole, and such unlawful, void or
unenforceable provision shall be changed and interpreted so as to best
accomplish the objectives of such unlawful, void or unenforceable provision
within the limits of applicable law or judicial decision.

  10.6  
This Agreement may be modified only in a writing signed by both parties. The
failure by either Party to enforce any rights under this Agreement shall not be
construed as a waiver of such rights; nor shall the waiver by either Party of a
breach of any provision thereof be taken or held to be a waiver of the provision
itself.

  10.7  
The parties do not expect that the performance of either Party under this
Agreement will give rise to any tax liability. Notwithstanding the foregoing,
each Party agrees to pay any tax, tariff or duty, including penalties or
interest, as well as any costs associated with the collection thereof, assessed
upon such Party as a result of its performance under this Agreement.

  10.8  
This Agreement is the complete, final and exclusive statement of the agreement
between the parties with respect to the subject matter hereof, and supersedes
any proposal or prior or contemporaneous agreement or communications between the
parties (whether oral or written) relating to the subject matter thereof.

  10.9  
In addition to the obligations required to be performed hereunder, the parties
agree to perform such other acts, and to execute, acknowledge, and/or deliver
subsequent to this Agreement such other instruments, documents and other
materials, as may reasonably be required to carry out the intent of this
Agreement.

  10.10  
The parties agree that each Party, relative to the other, is to be considered an
independent contractor. In no manner shall this Agreement be construed as
creating a relationship of principal and agent among the parties, or otherwise
establishing a partnership or joint venture among the parties. The parties shall
refrain from acting or attempting to act or represent themselves, directly or by
implication, as having the power to bind another Party, or to assume or create
any obligations on behalf of another Party.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

                      Vanahab Health Diagnostics LLC       NxOpinion LLC    
(“Licensor”)       (“Licensee”)    
 
                    By: Vanahab LLC, its member       By:   /s/ Joel C.
Robertson    
 
             
 
Joel C. Robertson, its Manager    
 
                   
By:
  /s/ Joel C. Robertson
 
Joel C. Robertson, Manager of Vanahab LLC                
 
                   
By:
  /s/ Vickie Robertson
 
Vickie Robertson, Manager of Vanahab LLC                
 
                    Date 4-28-10       Date: 4-28-10    

 

14